ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Starrag USA, Inc.                            )      ASBCA Nos. 62036, 62037
                                             )
Under Contract No. SPM4A8-l 7-C-0001         )

APPEARANCE FOR THE APPELLANT:                       Mr. John Morris
                                                     Project Manager

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Edward R. Murray, Esq.
                                                    Ashley M. Kelly, Esq.
                                                     Trial Attorneys
                                                     DLA Aviation
                                                     Richmond, VA

                                ORDER OF DISMISSAL

       By email dated April 12, 2019, appellant filed a notice of appeal challenging a
contracting officer's final decision dated April 12, 2019. Appellant's notice of appeal
was signed by Mr. John Morris, who was identified as appellant's project manager. The
Board docketed these appeals, listed Mr. Morris as appellant's representative, and
directed appellant by Order dated April 17, 2019 to show that its representative met the
requirements of Board Rule 15( a).

        By Order dated April 26, 2019, the Board again directed appellant to show that it
is represented by a person meeting the criteria of Board Rule 15(a). The April 26, 2019
Order stated that if appellant did not comply with the Order by May 10, 2019, the Board
may dismiss the appeals without further notice to the parties. On May 14, 2019
Mr. Morris sent the Board an email stating, "Starrag wishes to cancel the appeal of this
issue."

      A representative meeting the requirements of Rule 15(a) did not enter a notice of
appearance. Without a representative meeting the requirements of Rule 15(a), the Board
is unable to proceed. Accordingly, the appeals are dismissed.

       Dated: June 4, 2019



                                                    ministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


 I concur




Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62036 & 62037, Appeals of Starrag
USA, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2